Title: Enclosure: Memorial on Proposed James River Tolls, 26 March 1804
From: Lambert, David
To: Jefferson, Thomas


            
              To Thomas Jefferson esquirePresident of the United States
            
            The Memorial of sundry Merchants, traders, Masters, and owners of Vessels and other persons who reside at or trade at the City of Richmond Sheweth,
            That the legislature of Virginia, at the last session, thereof passed a Law with the following Title.
            An Act for improving the navigation of James River.
            It was generally believed, and held out, while this project was going on, that the sole design was to establish a Company for the purpose of improving the Navigation of James River, upon reasonable and just principles, and that compensation should be made by reasonable Toll upon such Vessels as might be benefitted thereby. In consideration whereof no objections or difficulties were thrown in the way. And the Law passed in the form, which your Memorilists believe would not have obtained the approbation of the legislature if proper Representations had been made.
            The Law contains the following words.
            “In consideration of the expenses which may be incurred by the said Company, in deepening the bed of the said river, and keeping the same open, the members of the said Company, their heirs and assigns, shall be entitled to the tolls herein after mentioned for ever, as tenants in Common, in proportion to their respective Shares; and the same shall be deemed real estate, and be for ever exempt from the payment of any tax or imposition whatever. It shall be lawful for the said Company to demand and receive, at the place called Warwick, on James River, or at such other place as the President and Directors shall appoint, tolls from vessels drawing five feet of water and upwards, for their passage by or through the said places, at the rate of six cents per ton; which toll are rated in money and may be discharged in gold or silver coin, at current value. The tolls herein before mentioned, shall be paid on condition only that the said river shall in any season admit vessels drawing thirteen feet water from Warwick to Rockets landing; and from Rockets landing to the said Rock Landings, a little below Colo. John Mayo’s bridge, vessels six and a half feet Water. and in case the same Company shall not begin the work within two years, and not complete the same in seven years after passing of this Act, the said Company shall not be entitled to any benefit or privilege under this act.”
            It appears by the extract just quoted, that the Company have a right, according to the Law, to demand a toll of six cents per ton upon all vessels which draw more than five feet of water before they can be allowed to come to Rockets Landing, and the same for returning, whereas it is well known that vessels which draw twelve feet of water, can and may continue to come to Rockets Landing without the assistance of the contemplated improvements; therefore, all vessels which draw twelve feet of water and less, according to the Law, will be compelled to pay a high toll without deriving any equivalent benefit, which your Memorialists consider will be extremely burthensome and oppressive.
            According to the Law as it has passed, a coasting vessel of one hundred tons, which may probably make eight trips per year, will be required to pay ninetysix dollars, when the same vessel will be obliged to pay no more than six dollars to the United States, and when also no adequate advantage will be derived by anything which the Company may or can do.
            It is true that the channel may be made something deeper than it is now. The Law requires the Channel to be deepened so little that the contemplated improvement will not exceed one foot. There would be no impropriety in exacting from such vessels as may be benefitted by the improvement an adequate compensation for the Benefit which they may derive. Even at this time it is declared by some skillful pilots that vessels may be brought to Rockets which draw thirteen feet Water, but without descending to this nicity it is very evident to every body that the channel of the River will not be deepened more than one foot, and that, for the small advantage, the company will be allowed to derive a Toll as if the Channel should be deepened all the difference between five feet and thirteen feet. An Error so manifest and an Evil so great, could not have been contemplated by the virginia Legislature. As the Law now stands all vessels being compelled to pay according to their Tonnage, the Company will become Rich at the expence of those who cannot obtain adequate compensation.
            It is also true that considerable advantages may be gained by improving the navigation from Rockets to the Rock Landing, which is contemplated by the Law. This at the best, after it is improved to the extent of the Law, will be used only, by small craft. It therefore seems that the Law ought to apply, only to such small vessels as may come to the Rock landing.
            Your Memorialists further shew, that the advantages which are held out by the Law are so great and alluring, that all the shares were subscribed for in a few minutes—one house alone engrossed one fourth part of them, and at this time, before the subscribers have advanced a single dollar, or before any is demanded, some of the subscribers hold their shares at more than one hundred per cent advance.
            Your Memorialists have been always led to believe that the free use of the River was a natural and common right, and altho it is good policy to encourage and make compensation for improvements by tolls, yet they humbly conceive that no toll, should be imposed upon those, whose business can be as well carried on without alteration or improvement, of any sort.
            Your Memorialists admit, that some compensation ought to be made, even by vessels which could navigate the River without any other improvement, but surely there ought to be a very material difference between such vessels, which can navigate the River in its present state, and such as without further improvements are unable to come to Rockets. The Law does not make the smallest destinction, nor does it compel the Company to open the Channel to a reasonable width.
            Your Memorialists humbly pray that the Law of the United States may be suspended, until the merits of the Case can be more fully heard and understood, and your Memorialists will pray &c.
          